United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JQSE DIVISION
SANDRA WILLIAMS, ease NO. 15_@v_04494_BLF
Plaintiff, '
V JUDGMENT
COUNTY cr SANTA CLARA,
Defendant.

 

 

ln accordance With the jury’S verdict entered on Novernber 19, 2018, attached hereto, it is
hereby Ordered and adjudged that P1aintiff Sandra Williams Sha11 take nothing by this action and
that judgment is entered for Defendant County of Santa Clara and against P1aintiff Sandra

Williarns.
IT IS SO ORDERED.

t /; figs
naer rid %: mfg t __M`

 

 

BETH LPX§SON FREEMAN
United States DiStrict Judge

 

 

 

